          Case 1:18-cv-10783-ALC Document 7 Filed 02/14/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------- x
                                                :
UNITED STATES OF AMERICA
                                                :
              - v. -                                    NOTICE OF MOTION FOR
                                                :       ENTRY OF A DEFAULT
$717,200,000 IN UNITED STATES CURRENCY,                 JUDGMENT
                                                :
                     Defendant-in-rem.                  18 Civ. 10783 (ALC)
                                                :
---------------------------------------- x
              PLEASE TAKE NOTICE that upon the Motion for Entry of Default Judgment;

upon the Declaration of Assistant United States Attorney Benet Kearney, dated February 14, 2019;

upon the Clerk's Certification of default; and upon all prior proceedings herein; the plaintiff, the

United States of America, by and through its attorney, Geoffrey S. Berman, United States Attorney

for the Southern District of New York, hereby moves before the Honorable Andrew L. Carter Jr.,

United States District Judge, United States Courthouse, 40 Foley Square, New York, New York

10007, on submission, for an order pursuant to Rule 55(b)(2) of the Federal Rules of Civil

Procedure granting default judgment in favor of the plaintiff, United States of America, and

forfeiting the following Defendant-in-rem to the United States of America:

               a) $717,200,000 in United States currency.

               No previous request for the relief sought herein has been made.

Dated: New York, New York
     February 14, 2019

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney for the
                                                       Southern District of New York

                                               By:     /s/ Benet Kearney       ..............
                                                       Benet Kearney
                                                       Assistant U.S. Attorney
                                                       One St. Andrew's Plaza
                                                       New York, New York 10007
                                                       Tel.:(212) 637-2260
